DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 70 has been used to designate both a fiber pair and a collapsible anchor.  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
66.
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
94ʹ, 96ʹ.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0001] needs to be updated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 24, 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 19 is a method of manufacturing a braided hollow core suture, and Claim 31 is a method of manufacturing a braided suture.  Claims 23, 24, 30, 32, and 33 take an already formed suture, and attach it to another component.  It is unclear how these can be considered further steps in forming a suture since each step already requires the suture to be complete.  Further, they are not part of the suture.  The ordinarily skilled artisan would be unsure of how to interpret the limitations as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 19, 21, 22, and 30 is/are rejected, to the degree definite, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walters et al (20050119696).
Walters teaches a method of manufacturing a braided hollow core suture (Title; Figure 2), comprising:
braiding together multiple biocompatible fibers (Paragraph 21; or different materials) to form a braided hollow core suture having an exterior surface (exterior surface shown in Figure 2), wherein said braiding imparts a first coefficient of friction to a first portion of the exterior surface of the braided hollow core suture and a second coefficient of friction to a second portion of the exterior surface of the braided hollow core suture (anywhere the first fiber is located would be a first portion, anywhere the second fiber is located would be a second portion, and being different materials means that the coefficients of friction would differ from one another), the first coefficient of friction provided by a first type of fiber that is formed with a first biocompatible material, and the second coefficient of friction provided by a second type of fiber that is formed with a second biocompatible material (Paragraph 21 teaches numerous biocompatible materials).
In regards to Claim 21, Walters teaches the braided hollow core suture has 8 to 16 fibers (Paragraph 20; two, four, eight, etc).
In regards to Claim 22, Walters teaches the braided hollow core suture includes Nylon fibers (Paragraph 21; polyamides).
screws).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 23, 24, and 31-34 is/are rejected, to the degree definite, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters et al (20050119696).
While Walters essentially teaches the invention as detailed above, it fails to specifically state that the first type of fiber is a different size than the second type of fiber.  Walters does teach, however, that the first and second types of fiber are different materials.  As such, they would obviously be different sizes, as sizes is a broad limitation.  Therefor it would have been obvious to one of ordinary skill in the art at the time the invention was made that the first and second fibers would be of different sizes, since different materials must have different sizes.  If the materials are the same denier, then being different materials will mean the diameters are different.  Likewise if the diameters are the same, then being different materials will mean the deniers are different.  Both diameter and denier can be considered sizes as generally understood in the art.  The ordinarily skilled artisan would understand this and know that the fibers are obviously of different sizes.
In regards to the recitations of uses with ACL grafts, Walters teaches numerous uses for the suture (Paragraph 23), and while not specifically mentions, the suture of Walters would tie ligaments and/or other soft tissue to bone.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,517,714. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same method of manufacturing a braided hollow core suture, with the claims aligned as follows:
Claims 19, 20, 25, 26, 31, and 34 are found in Claim 1 of the ‘714 patent
Claims 27-29 and 35-39 are found in Claim 7 of the ‘714 patent
Claims 30 and 33 are found in Claim 8 of the ‘714 patent.
With regards to Claim 21, it is well known to braid a suture with 8 to 16 fibers when forming a suture, to ensure the size is proper for the intended use.
With regards to Claim 22, the ‘714 patent generally teaches using biocompatible fibers which would obviously include nylon.
With regards to Claims 23, 24, and 32, use with an ACL graft would be obvious use of a suture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Grafton et al (20030050667) Figure 1, Example, and Wert et al (20050277985) Figure 2, Abstract teach methods at least similar to those as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732